DETAILED ACTION
Election/Restrictions
Applicants election without traverse of the invention of Group I, Claims 1 through 5 in the reply filed on January 19, 2022 is acknowledged.
Claims 6 through 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 19, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Method for Manufacturing Wiring Board--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear if “a substrate” (line 4) is referring previously to “an insulating substrate” (line 1).  Also, the recitations of “the surface of the first underlayer” (line 6) and “the surface of the second underlayer” (lines 6-8) each lack positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0289840 to Sato et al (hereinafter “Sato”) in view of the teachings of U.S. 2012/0247814 to Shimizu et al (hereinafter “Shimizu”), U.S. Publication 2019/0029122 to Len et al (hereinafter “Len”), and U.S. Publication 2017/0009350 to Myllymaki et al (hereafter “Myllymaki”).
Sato discloses a method for manufacturing a wiring board (in Figs. 1A, 1B) including an insulating substrate (9), and a wiring layer (e.g. 30) disposed on a surface of the insulating substrate and having a predetermined wiring pattern, the method comprising:  
preparing the insulating substrate with a seed-layer, the insulating substrate with the seed-layer including: 
a conductive second underlayer (e.g. 41) on a surface of the insulating substrate; and 
a seed layer (e.g. another 41) on the surface of the second underlayer, the seed layer having a predetermined pattern corresponding to the wiring pattern and containing metal (e.g. ¶ [0039], Figs. 3A, 3B); 
disposing a solid electrolyte membrane (e.g. 23, in Fig. 5A) between an anode (e.g. 21) and the seed layer as a cathode (e.g. ¶ [0051]), pressing the solid electrolyte membrane against at least the seed layer (in Fig. 5B), and applying voltage between the anode and the first underlayer to reduce metal ions contained in the solid electrolyte membrane and so form a metal layer (e.g. 50) on the surface of the seed layer (e.g. ¶¶ [0059], [0060]); and
removing an exposed portion of the second underlayer (41 at 42) without the seed layer (at 41) from the insulating substrate to form the wiring layer (e.g. Figs. 9A to 9B, ¶ [0084]).
Sato does not teach:
1) a conductive first underlayer on a surface of the insulating substrate;
2) removing an exposed portion of the first underlayer without the seed layer; and
3) wherein the first underlayer is formed of material having a higher electrical conductivity than that of the second underlayer.
In forming wiring layers, it is known to have multiple conductive underlayers in conjunction with a seed layer to achieve forming a wiring pattern. Shimizu discloses such an example in making an equivalent wiring pattern (Fig. 8) where an insulating substrate with seed-layer is formed by providing the insulating substrate (e.g. 20, in Fig. 7A), a conductive first underlayer (e.g. 16) on a surface of the insulating substrate, a conductive second underlayer (e.g. 12) on a surface of the conductive first underlayer, and a seed layer (e.g. 52) is formed on the conductive second underlayer. Shimizu achieves the very same purpose that Sato does in which the seed layer is used to form a metal layer (e.g. 54, in Fig. 7C, ¶ [0101]).  Part of Sato’s process includes removing an exposed portion of the second underlayer (12) without the seed layer [from other portions of 12] and subsequently removing an exposed portion of the first underlayer (16) without the seed layer [at other portions of 16], to form the wiring layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sato by adding a conductive first underlayer on the surface of the insulating substrate such that the conductive second underlayer is provided on the conductive first underlayer, as taught by Shimizu, to produce an art-recognized equivalent wiring layer with a pattern that includes a seed layer, and first and second underlayers.  Such a modification to Sato would include removing an exposed portion of the first underlayer subsequent to the second underlayer as taught by Shimizu.
Sato discloses that the conductive underlayers can be made with three different materials, copper, silver or nickel (e.g. ¶ [0049]).
Len teaches that in forming a wiring board (in Fig. 1), the order with which conductive underlayers can be produced includes a second underlayer of copper (e.g. 28) is formed on a surface of a first underlayer of silver (e.g. 26, see Fig. 2) to produce an equivalent wiring layer (e.g. ¶ [0014]).  The benefit of this arrangement allows the wiring layer to be protected from oxidization (e.g. ¶ [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Sato’s modified wiring layer by using copper as the conductive second underlayer and silver as the conductive first underlayer, as taught by Len, to produce a wiring layer/pattern that is protected from oxidization. 
NOTE:  Silver inherently has a higher electrical conductivity than copper.  As evidence of inherency, see Myllymaki (e.g. ¶ [0013]).  Therefore, the modified arrangement of Sato has the first underlayer of silver having a higher electrical conductivity that the second underlayer of copper.

Allowable Subject Matter
Claims 2 through 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication, JP 2014-98183 discloses a method of manufacturing a wiring board with the use of a solid electrolyte membrane (13, in Fig. 1).
b)	Non-Patent Literature IEEE Publication to Matsuda et al, entitled “Electroplating Performance Enhancement by Controlling Resistitivity of Electrolyte with Porous Materials for Advanced Cu Metallization”, discloses the use of a seed layer in forming a metal layer (p. 284).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896